Case 8:19-cv-00886-VMC-SPF Document 216 Filed 01/07/20 Page 1 of 3 PageID 2778



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 COMMODITY FUTURES TRADING
 COMMISSION,

               Plaintiff,
 v.                                                           Case No. 8:19-cv-886-T-33SPF
 OASIS INTERNATIONAL GROUP
 LIMITED; OASIS MANAGEMENT, LLC;
 SATELLITE HOLDINGS COMPANY;
 MICHAEL J. DACORTA; JOSEPH S.
 ANILE, II; RAYMOND P. MONTIE, III;
 FRANCISCO “FRANK” L. DURAN; and
 JOHN J. HAAS,

               Defendants,
 and
 MAINSTREAM FUND SERVICES, INC.;
 BOWLING GREEN CAPITAL
 MANAGEMENT LLC; LAGOON
 INVESTMENTS, INC.; ROAR OF THE
 LION FITNESS, LLC; 444 GULF OF
 MEXICO DRIVE, LLC; 4064 FOUNDERS
 CLUB DRIVE, LLC; 6922 LACANTERA
 CIRCLE, LLC; 13318 LOST KEY PLACE,
 LLC; and 4OAKS LLC,

               Relief Defendants.
                                                 /
                                            ORDER
        This cause comes before the Court upon Allan M. Lerner’s Unopposed Motion to

 Withdraw as Counsel for Defendant Francisco “Frank” L. Duran (Doc. 212). 1 Attorney


 1
   To the extent that the Motion to Withdraw requests the Court to allow the law firm of Allan
 M. Lerner, P.A. to withdraw, the Court denies that request because an attorney, not a law
 firm, represents a client, and a law firm is not licensed to practice law. Harris v. Performance
 Transp., LLC, No. 8:14-cv-2913-T-23EAJ, 2015 WL 12915715, at *1 (M.D. Fla. Dec. 21,
 2015).
Case 8:19-cv-00886-VMC-SPF Document 216 Filed 01/07/20 Page 2 of 3 PageID 2779



 Allan M. Lerner certifies that notice of intent to withdraw was provided to Defendant and

 opposing counsel, pursuant to Local Rule 2.03(b).

        Upon consideration of the foregoing, it is hereby

        ORDERED:

        1. Allan M. Lerner’s Unopposed Motion to Withdraw as Counsel for Defendant

 Francisco “Frank” L. Duran (Doc. 212) is GRANTED. Attorney Allan M. Lerner is

 terminated as counsel of record for Defendant Duran and relieved of any further responsibility

 in this action, except that Attorney Allan M. Lerner is directed to serve a copy of this Order

 on Defendant by January 17, 2020, and confirm Defendant’s receipt thereof. Counsel is

 further directed to file a certificate of service with the Court indicating the date on which

 service was accomplished and the manner in which Defendant’s receipt of this Order was

 confirmed.

        2. Defendant Duran is on notice that, unless he obtains substitute counsel, he will

 proceed in this matter pro se and be expected to adhere to the deadlines set forth by the Court

 as well as to the procedural requirements of the Federal Rules of Civil Procedure and the

 Local Rules for the Middle District of Florida. 2

        3. The Clerk is directed to add Defendant Duran’s address to the docket: 535

 Fallbrook Drive, Venice, FL 34292.




 2
   See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“[O]nce a pro se . . . litigant is in
 court, he is subject to the relevant law and rules of court, including the Federal Rules of Civil
 Procedure.”).
                                                2
Case 8:19-cv-00886-VMC-SPF Document 216 Filed 01/07/20 Page 3 of 3 PageID 2780



       ORDERED in Tampa, Florida, January 7, 2020.




       cc:   Francisco “Frank” L. Duran
             535 Fallbrook Drive
             Venice, FL 34292




                                          3
